Citation Nr: 1118132	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 30 percent effective March 22, 2007, for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection, with a noncompensable initial rating, for migraine headaches.  She appealed the noncompensable initial rating assigned for this disability.  

In an October 2009 decision, the Board denied a compensable initial rating prior to March 22, 2007, and granted a 30 percent rating thereafter, for the Veteran's migraine headaches.  The Veteran filed an appeal with the U.S. Court of Appeals for Veterans Claims (Court) regarding only the denial of a disability rating in excess of 30 percent effective March 22, 2007.  In an April 2010 order, the Court granted a Joint Motion for Remand which vacated that part of the Board's decision which denied a disability rating in excess of 30 percent after March 22, 2007, and returned the matter to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 30 percent effective March 22, 2007, for her service-connected migraine headaches.  Review of the record indicates she was last examined by VA to determine her degree of impairment in March 2007, over four years prior.  Recent evidence submitted by the Veteran, including a February 2011 treatment summary from a VA medical care provider, suggest the Veteran's headaches have worsened since the March 2007 VA examination.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, remand for a new VA examination is necessary.  

The Board next notes that the February 2011 treatment summary indicates the Veteran began receiving medical care at the Portland, Oregon, VA Medical Center in January 2010.  Such care has included treatment for her service-connected headaches.  Review of the record does not reveal that these treatment records have been obtained.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's pertinent treatment records from the VA medical center in Portland, Oregon, as well as any other medical facility identified by the Veteran for which records have not yet been obtained.  If no such records are available, that fact must be noted for the claims file.  

2.  Schedule the Veteran for a VA neurological examination to determine the current level of impairment resulting from her service-connected migraine headaches.  The claims file must be reviewed by the examiner in conjunction with the examination.  After a full neurological evaluation of the Veteran, the examiner is asked to solicit from the Veteran a description of the history, frequency, and severity of her migraine headaches.  Specifically, the examiner should determine how frequently the Veteran experiences headaches, how long each episode lasts, and whether these episodes are prolonged, prostrating, or otherwise result in severe functional impairment.  Such questioning should focus on the severity of the Veteran's headaches since the last VA examination, of March 22, 2007.  The complete rationale for any medical opinion must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

